NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 16-1851


                  TERRY ALLEN HEVNER,
                               Appellant

                               v.

            COMMISSIONER SOCIAL SECURITY


         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                 (District Case No. 2-15-cv-00545)
         District Judge: Honorable Donetta W. Ambrose


           Submitted under Third Circuit LAR 34.1(a)
                     on November 9, 2016

Before: JORDAN, GREENAWAY, JR., and RENDELL, Circuit Judges


               (Opinion filed: January 13, 2017)
                                      O P I N I O N*


RENDELL, Circuit Judge:

       Terry A. Hevner appeals his denial of disability insurance benefits and

supplemental security income. He claims that the Administrative Law Judge (“ALJ”)

failed to give appropriate weight to the opinions of one of his treating physicians, Dr.

Lewis, and one of his consultative examiners, Dr. Hahn, thus leaving the Residual

Functional Capacity and Step 5 determinations without substantial evidence. We will

affirm the District Court’s order affirming the ALJ.

                                      I. Background

       Hevner suffers from chronic obstructive pulmonary disease (“COPD”),

depression, and anxiety. He filed an application for disability benefits and supplemental

security income on July 6, 2011, and was denied benefits on May 17, 2012. Hevner then

requested a hearing before an ALJ.1

       At the hearing, the ALJ heard Hevner’s testimony. The ALJ also reviewed the

medical records detailing Hevner’s physical and mental impairments. These included

treatment notes from Physician Assistant Tardivo, who treated Hevner on multiple

occasions for his COPD, high blood pressure, and depression and from Drs. Simardeep


       *
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
1
  At the hearing, Hevner amended the alleged onset of his disability from January 1, 2011
to September 1, 2012. A.243. The record contains medical evidence from before and after
the amended onset date.
                                             2
Mann, Stephen Neal, and Lisa Lewis, who focused on treating Hevner’s depression and

anxiety. Dr. Lewis assessed Hevner’s depression to be more severe than did Drs. Mann

and Neal. The ALJ also considered reports from three consultative examiners: Drs.

Russell Biundo, Thomas Andrews, and Richard Hahn. In addition to these written

reports, Drs. Biundo and Hahn filled out forms (titled “Medical Source Statement of

Claimant’s Ability to Perform Work-Related Physical Activities”), although these forms

provided conflicting conclusions as to the severity of Hevner’s physical limitations due to

his COPD. See A.366-67; 482-83.2

         Based on this evidence, the ALJ discounted Dr. Lewis and Dr. Hahn’s opinions

and concluded that Hevner had the residual functional capacity to perform light

exertional work subject to some limitations. The ALJ also heard evidence from a

vocational expert and concluded that, given Hevner’s credited limitations, he was

“capable of making a successful adjustment to other work that exists in significant

numbers in the national economy.” A.77. Accordingly, the ALJ denied his application for

benefits.

         After the Appeals Council denied Hevner’s request for review, Hevner brought

suit in the District Court for the Western District of Pennsylvania. The District Court

affirmed the decision of the ALJ. Hevner then timely appealed.




2
    Citations to the record refer to the “Appellant’s Appendix,” filed on July 7, 2016.
                                               3
                                      II. Analysis3

      An ALJ in a disability benefits case has an “obligation to weigh the medical

evidence and make choices between conflicting medical evidence.” Williams v. Sullivan,

970 F.2d 1178, 1187 (3d Cir. 1992). ALJs should “accord treating physicians’ reports

great weight, especially ‘when their opinions reflect expert judgment based on a

continuing observation of the patient’s condition over a prolonged period of time.’”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Plummer v. Apfel, 186 F.3d
422, 429 (3d Cir. 1999)). But, while the ALJ may not reject a treating physician’s opinion

outright absent contradictory medical evidence in the record, “such an opinion may be

afforded ‘more or less weight depending upon the extent to which supporting

explanations are provided.’” Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 355 (3d

Cir. 2008) (quoting Plummer, 186 F.3d at 429).

      We review the ALJ’s determination for substantial evidence, 42 U.S.C. § 405(g),

which requires that there be “such relevant evidence as a reasonable mind might accept to

support a conclusion.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

2011) (internal quotation marks omitted). In reviewing for substantial evidence, however,

we may not reweigh the evidence or substitute our own conclusions for those of the ALJ.

Id.




3
 The District Court had jurisdiction under 42 U.S.C. § 405(g), and we have jurisdiction
under 28 U.S.C. § 1291.
                                            4
                                      A. Dr. Lewis

       Hevner first argues that the ALJ erred because he failed to give appropriate weight

to the findings of Dr. Lewis, one of Hevner’s treating physicians. We disagree. Dr. Lewis

indicated that Hevner had “marked” or “extreme” functional limitations by checking

boxes on a form titled “Mental Capacity Assessment.” A.626-27. She did not provide a

narrative supporting her conclusions nor do any of her treatment notes appear in the

record. The ALJ nevertheless considered this opinion but accorded it “little weight”

because “the severity of the limitations provided by Dr. Lewis [were] very inconsistent

with the mild to moderate findings in the treatment notes” of Drs. Neal and Mann, both of

whom treated Hevner at the same facility as Dr. Lewis. A.73. Specifically, on December

5, 2012, Dr. Neal opined that Hevner’s major depressive disorder was “mild,” and that

Hevner was “benefiting from the medication(s) without side effects.” A.557-58. On

February 26, 2013, Hevner reported to Dr. Neal that he was “much less depressed and

anxious, but [was] irritable.” A.553-54. On July 16, 2013, just over a month after Dr.

Lewis’s assessment, Dr. Neal again concluded that the overall “severity of the problem is

moderate,” the major depressive disorder remained “mild,” and that the “symptoms are

relieved by counseling and medication.” A.633, 637.4


4
  The ALJ noted that this conclusion was also consistent with consultative examiner
Andrews’ opinion, to which the ALJ also gave “significant weight.” A.73. Hevner argues
that the ALJ impermissibly considered this report because it was rendered approximately
a year before Hevner’s amended onset date. We note, however, that “the ALJ is entitled
to weigh all evidence in making its finding.” Brown v. Astrue, 649 F.3d 193, 196 (3d Cir.
2011). And here, the ALJ considered not only Dr. Andrews’ opinion but also that of Dr.
Neal, who treated Hevner well after even his amended onset date. See, e.g., A.633-40
(documenting Hevner’s visit on July 16, 2013).
                                            5
       Moreover, as we have said before, “check box” forms that require little or no

explanation, such as the mental capacity assessment filled out by Dr. Lewis, are “weak

evidence at best” in the disability context, and they are particularly so here when

compared to the more detailed accounts given by Dr. Neal. Mason v. Shalala, 994 F.2d
1058, 1065 (3d Cir. 1993). Accordingly, the ALJ was entitled to discount Dr. Lewis’s

opinion.

                                       B. Dr. Hahn

       Hevner next argues that the ALJ erred by relying on the opinions of Dr. Biundo

and P.A. Tardivo over the findings of Dr. Hahn, a consultative examiner who opined that

Hevner should be limited to activities that require him to stand no more than one hour per

day. See A.482. The ALJ gave “little weight” to Dr. Hahn’s opinion because it was

“based on [Hevner’s] subjective complaints alone.” A.72. The ALJ instead accorded

“significant weight” to Dr. Biundo, also a consultative examiner, who found “no

evidence of bronchitic symptoms” and whose opinion, in the ALJ’s assessment, was

“consistent with the objective medical evidence of record, specifically the pulmonary

function testing.” A.72. The ALJ also gave “significant weight” to P.A. Tardivo’s

assessments. A.72.

       We see no reason to disturb the ALJ’s weighing of these opinions. The ALJ “may

choose whom to credit” when considering conflicting evidence so long as he does not

“reject evidence for no reason or for the wrong reason.” Plummer, 186 F.3d at 429

(quoting Mason, 994 F.2d at 1066). Here, the ALJ appropriately relied on Dr. Biundo.

See 20 C.F.R. § 416.927(e). The ALJ also identified why Dr. Hahn’s testimony should be

                                             6
discounted. As the ALJ recognized, Dr. Hahn’s assessment of Hevner’s limitations

appeared to be largely based on Hevner’s self-reported medical history. Dr. Hahn’s

conclusions were also questionable in light of his own clinical findings, wherein, for

example, he found that Hevner had clear lungs, full muscle strength, normal gait and

station, and intact fine and dexterous movements. A.480. The ALJ also cited to

pulmonary function tests, objective medical evidence which revealed moderate

restriction, A.521-22, and “[did] not indicate [that Hevner] had a disabling breathing

impairment,” A.71. And finally, the ALJ relied on P.A. Tardivo’s treatment notes and

assessments—which document at least eleven visits to Clay – Battelle Community Health

Center. Tardivo noted, for example, that Hevner’s COPD symptoms were “mild” and

“improving” on medication, A.506, and that he had “quiet, even and easy respiratory

effort,” A.504, 519.5 For these reasons, we find that the ALJ appropriately discounted Dr.

Hahn’s opinion.

       We note also that, even though Dr. Hahn was not given controlling weight, the

ALJ did not reject Hevner’s complaints about how COPD affected his ability to work. In

fact, the ALJ “considered [Hevner’s] subjective complaints . . . and accommodated for

5
  We reject Hevner’s argument that P.A. Tardivo is not an acceptable medical source
under the guidelines. Although Tardivo is a physician’s assistant and not a medical
doctor, her opinion and treatment notes may “provide insight into the severity of the
impairment[] and how it affects the individual’s ability to function,” and thus are still
entitled to some weight as an “other source” under 20 C.F.R. § 404.1513(d)(1). SSR 06–
03p, 2006 WL 2329939, at *2 (Aug. 9, 2006). Here, the ALJ relied on appropriate criteria
in crediting her opinion. Although Tardivo herself admitted in a 2011 medical source
statement that she lacked an adequate basis to opine on Hevner’s physical limitations, the
ALJ also relied on “Ms. Tardivo’s treatment history” with Hevner, which was
documented by extensive treatment notes, including notes from assessments after the
amended onset date. A.72.
                                             7
them in the above [RFC].” A.72. Because the ALJ incorporated these limitations into the

RFC analysis, we see no error in the hypothetical question posed to the vocational expert.

See Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005) (upholding hypothetical

question to vocational expert where question adequately reflected the “credibly

established limitations” in the record). Accordingly, because we find that substantial

evidence supported the ALJ’s denial of benefits, we will affirm the District Court’s order.




                                             8